Citation Nr: 0307252	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement, postoperative, right knee.

2.  Entitlement to an evaluation in excess of 0 percent for 
left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to June 
1993.

This appeal arose from a July 1994 rating action of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
internal derangement, postoperative, of the right knee and 
chondromalacia of the left knee, assigned 10 and 0 percent 
evaluations, respectively.  These evaluations were confirmed 
and continued by a rating action issued in May 1995.  In June 
1999, these issues were remanded by the Board of Veterans 
Appeals (Board) for additional development.  In January 2001, 
a rating action continued the evaluations assigned to the 
knee disorders.  Another rating action was issued in November 
2002, which also continued the evaluations assigned to the 
knee disabilities.


FINDINGS OF FACT

1.  The veteran's right knee internal derangement, 
postoperative, is manifested by complaints of chronic achy 
pain, with intermittent swelling and give way and occasional 
locking, with objective evidence of pain on palpation; normal 
range of motion, with no pain on motion; no ligament 
instability; and grinding on range of motion.

2.  The veteran's left knee chondromalacia is manifested by 
complaints of chronic achy pain and intermittent swelling, 
with objective evidence of no edema; normal range of motion, 
with no pain on motion; and no ligament instability.  

3.  The veteran has x-ray evidence of degenerative changes in 
the right knee.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the internal derangement, postoperative, right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 
4.59, Diagnostic Codes (DC) 5257, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 0 percent for 
the left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, DC 5257, 5260, 5261 (2002).

3.  A separate evaluation for degenerative arthritis of the 
right knee is not warranted.  VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998); 38 C.F.R. Part 4, DC 5003, 5260, 5261 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his knee disorders are more 
disabling than the current disability evaluations would 
suggest.  He stated that he suffers from constant achy pain 
in the knees, which is worse on the right.  He also stated 
that his right knee grinds on movement and occasionally gives 
way and has locked in the past.  Therefore, he believes that 
increased evaluations are justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

Internal derangement, postoperative, right knee

The evidence of record showed that the veteran was diagnosed 
with a patellofemoral malalignment in 1985.  In December 
1985, he underwent a right knee arthroplasty and lateral 
arthrotomy and release.  In January 1987, he underwent an 
internal fixation of the distal aspect of the bone flap.

The veteran was afforded a VA examination in November 1993.  
He stated that he still had pain with squatting, on sitting 
for prolonged periods and upon weather changes.  The 
examination noted that the right tibial plateau was prominent 
secondary to surgery.  The knee displayed a 5 cm scar, which 
was nontender.  Flexion was to 135 degrees and he could fully 
extend the knee joint.  There was no ligamentous laxity and 
no pain on axial loading.

A VA examination of the veteran was conducted in July 1995.  
This noted no significant deformity and no synovitis.

Another VA examination was performed in February 2000.  He 
complained of intermittent aching and pain and stiffness if 
he were to sit still for too long.  His knee joint would also 
be stiff in the morning.  He indicated that the pain involved 
the peripatellar area.  There was no evidence of loose bodies 
or locking, although he stated that it would occasionally 
catch.  He complained of crepitus.  The examination noted 
that his gait was within normal limits.  There was an obvious 
prominence of the tubercle from the patelloplasty.  When 
seated he could fully extend the knee and showed good 
quadriceps strength.  The knee tracked reasonably well and 
there was crepitus.  There was no evidence of bursitis.  The 
medial and lateral joint lines were nontender and the patella 
did not sublux.  Range of motion was from 0 to 150 degrees.  
There was no effusion, the ligaments were intact, there was 
patellofemoral crepitus and a positive compression test of 
the right knee.  There was no sign of a torn meniscus.  The 
x-ray showed the Manquet procedure with no sign of 
complications.  The medial and lateral joint lines showed no 
bone spurs or narrowing.  There was degenerative joint 
disease with some articular space narrowing  and some 
osteophyte formation.  The examiner noted that the veteran 
would not be able to do things that required prolonged 
walking, squatting, climbing or kneeling.

VA re-examined the veteran in September 2002.  He reported 
chronic pain with intermittent swelling with flare-ups.  The 
knee joint would give way two to three times per month and 
had locked once in the past year.  He opined that he would 
lose about 30 to 40 percent of function during flare-ups.  
Such a flare-up was not present at the time of the 
examination.  There was grinding and popping.  The objective 
examination noted that the right knee was 14.5 inches in 
circumference.  There was pain on palpation just medial to 
the patella.  There was no edema.  Range of motion was from 0 
to 140 degrees and there was no pain on motion.  Varus, 
valgus, McMurrays and Lachman's tests were all negative.  
There was grinding on range of motion.  The diagnosis was 
patellofemoral syndrome of the right knee requiring two knee 
surgeries while in the military.  The examiner stated that 
there was no functional impairment due to pain seen at the 
time of the examination, though the veteran had complained of 
pain on squatting.  He had no problems with coordination 
during the examination and he proffered no complaints of 
incoordination during the examination.  


Left knee chondromalacia

The veteran was seen for complaints of pain in the left knee 
in service.  These complaints were diagnosed as 
chondromalacia.

The veteran was examined by VA in November 1993.  He offered 
no specific complaints and the examination was essentially 
normal.  There was no tenderness and motion was from 0 to 135 
degrees.  There no ligamentous laxity and there was no pain 
on axial loading.

The veteran was examined by VA in July 1995.  This noted no 
significant deformity and no evidence of synovitis.

VA re-examined the veteran in February 2000.  He reported 
intermittent aching and pain.  The joint would become stiff 
if he sat for too long and in the morning upon arising.  He 
indicated that his pain was in the peripatellar area.  There 
were no loose bodies or locking, although he did state that 
it would occasionally catch.  The examination noted that his 
gait was normal.  When seated, he was able to extend the leg 
fully and it was noted to track reasonably well.  There were 
no signs of bursitis.  The medial and lateral joint lines 
were nontender.  The patella did not sublux.  Range of motion 
was from 0 to 150 degrees.  There was no effusion and the 
ligaments were intact.  There was modest patellofemoral 
crepitus and the McMurrays sign was negative.  There was no 
sign of a torn meniscus.  The x-ray was normal.

The veteran was afforded another VA examination in September 
2002.  He complained of chronic pain and intermittent 
swelling with flare-ups.  He stated that standing for too 
long would result in flare-ups.  He stated that these flare-
ups would cause him to lose 30 to 40 percent of function, 
although this was not seen at the time of the examination.  
There was grinding and popping.  The objective examination 
noted that the knee joint was 15 inches in circumference.  
Range of motion was from 0 to 140 degrees and there was no 
edema.  There was no pain on motion.  The varus, valgus, 
McMurray's and Lachman's tests were negative.  The diagnosis 
was chondromalacia patella of the left knee diagnosed while 
in the military without residual effects except for pain.  No 
functional impairment due to pain was seen at the time of the 
examination and he showed no problems with, and did not 
complain of, incoordination.  


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. Part 4, DC 5257 (2002), a 10 percent 
evaluation is warranted for slight impairment of either knee, 
with recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment and a 30 
percent evaluation requires severe impairment.  

A 10 percent evaluation is warranted when flexion is limited 
to 45 degrees.  A 20 percent evaluation requires flexion to 
30 degrees and a 30 percent evaluation requires that it be 
limited to 15 degrees.  See 38 C.F.R. Part 4, DC 5260 (2002).  
A 10 percent evaluation is warranted when extension is 
limited to 10 degrees; a 20 percent evaluation requires 
extension limited to 15 degrees; a 30 percent evaluation 
requires that it be limited to 20 degrees; a 40 percent 
evaluation requires limitation to 30 degrees; and a 50 
percent evaluation requires limitation to 45 degrees.  See 
38 C.F.R. Part 4, DC 5261 (2002).  According to 38 C.F.R. 
§ 4.71a, Plate II (2002), normal range of motion of a knee 
joint is extension of 0 degrees and flexion of 140 degrees.  

According to the applicable regulations, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion of the specific joint or joints is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied to each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  
38 C.F.R. Part 4, DC 5003 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In the instant case, it is 
found that these duties have been complied with.  The veteran 
was provided with a statement of the case (SOC) in December 
1994 and supplemental statements of the case (SSOC) in June 
1995, March 1996, November 1998, January 2001 and November 
2002, all of which explained what evidence had been used in 
deciding his claim and which informed him of the laws and 
regulations relied upon.  This case was also remanded by the 
Board for additional development.  The veteran was thus 
provided with ample opportunity to refer to any additional 
records.  The RO also obtained all VA records referred to and 
ordered a VA examination, as instructed.  Significantly, the 
veteran was sent correspondence in May 2001 from the RO which 
informed him of the provisions of the VCAA.

Thus, it is found that the veteran has been informed of the 
information and evidence necessary to substantiate his claim.  
The RO has also provided the veteran with VA examinations and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Internal derangement, postoperative, right knee

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the internal 
derangement, postoperative, right knee is not justified.  
There is no evidence of record to suggest that the veteran's 
right knee is moderately or severely impaired by recurrent 
subluxation or lateral instability.  The VA examinations 
conducted in February 2000 and September 2002 noted no 
subluxation and indicated that his ligaments were intact.  
There is also no indication that extension is limited to 15 
degrees or that flexion is limited to 30 degrees, as would be 
necessary to warrant the assignment of a 20 percent 
evaluation under DC 5260 and 5261.  Rather, the veteran's 
knee displayed full range of motion of 0 to 140 degrees; in 
addition, there was no pain upon this movement, although the 
veteran did report pain upon palpation of the joint.  The 
examiner specifically commented that there was no functional 
impairment due to pain noted at the time of the examination 
and that there was no indication of incoordination.  In fact, 
his gait was noted to be normal.  Therefore, based upon this 
evidence it is found that the 10 percent evaluation assigned 
to this disorder adequately compensates the veteran for his 
current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for internal derangement, postoperative, 
of the right knee.


Left knee chondromalacia

After a complete review of the evidence of record, it is 
found that an evaluation in excess of 0 percent for the left 
knee chondromalacia is not warranted.  There is no suggestion 
in the record that the veteran suffers from even slight 
impairment of the knee due to recurrent subluxation or 
lateral instability.  The evidence of record, to include the 
February 2000 and September 2002 VA examination reports, 
indicate that the knee joint did not sublux and that there 
was no ligament instability.  The veteran reported constant 
achy pain, but at the time of the recent examinations, his 
gait was normal, as was his range of motion which was pain-
free.  Therefore, it cannot be found that his extension is 
limited to 10 degrees or that his flexion is limited to 45 
degrees, as would be necessary to warrant 10 percent 
evaluations under DC 5260 and 5261.  The examiner 
specifically stated in September 2002 that there was no 
evidence of functional impairment due to pain and no 
suggestion of incoordination.  Therefore, based upon this 
evidence, it is found that the evaluation assigned to the 
left knee chondromalacia adequately compensates the veteran 
for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the left knee chondromalacia.


Separate evaluation for arthritis of the right knee

The veteran has argued that he should be assigned a separate 
disability evaluation for his right knee arthritis.  
According to VAOPGCPEC 23-97 (1997), the General Counsel held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DC 5003 and 5257 based on 
additional disability.  For a knee disorder already rated 
under DC 5257, a claimant would have additional disability 
justifying a separate rating if there is limitation of motion 
under DC 5260 (limitation of flexion of the leg) or DC 5261 
(limitation of extension of the leg).  However, it was noted 
that there would be no additional disability based on 
limitation of motion if the claimant did not at least meet 
the criteria for a zero-percent rating under DC 5260 or 5261.  
(But see Johnson v. Brown, 9 Vet. App. 7, 11 (1996), which 
stated that since DC 5257 is not predicated on loss of 
motion, 38 C.F.R. §§ 4.40 and 4.45 (pain) were not for 
application).  The General Counsel then fully addressed the 
impact of the DeLuca v. Brown, 8 Vet. App. 202 (1995) 
decision on the rating of all musculoskeletal disabilities, 
in VAOPGCPREC 9-98 (1998).  It was held that if a 
musculoskeletal disability is rated under a specific code 
that does not involve limitation of motion, for example, DC 
5257 for the knee, and another DC based on limitation of 
motion is potentially applicable, the latter DC must be 
considered in light of sections 4.40, 4.45, and 4.59.  
However, it was clarified that for a knee disability rated 
under 5257 to warrant a separate rating for arthritis based 
on x-ray findings and limitation of motion, limitation of 
motion under DC 5260 or 5261 need not be compensable, but 
must at least meet the criteria for the zero-percent rating.

In the instant case, the veteran, while having x-ray evidence 
of arthritis, does not have pain on motion.  Nor does he 
display extension limited to 5 degrees or flexion limited to 
60 degrees.  See 38 C.F.R. Part 4, DC 5260, 5261 (2002).  
Therefore, since he does not have pain on motion and since he 
does not have limitation of motion that at least meets the 
criteria for a noncompensable evaluation, he is not entitled 
to a separate evaluation for his right knee arthritis.  


ORDER

An evaluation in excess of 10 percent for the internal 
derangement, postoperative, right knee, is denied.

An evaluation in excess of 0 percent for the left knee 
chondromalacia is denied.

A separate evaluation for arthritis of the right knee is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

